 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 62 
In the House of Representatives, U. S.,

January 26, 2011
 
RESOLUTION 
Electing Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives:

Committee on Ethics:Ms. Linda T. Sanchez of California, Ms. Hirono, Mr. Yarmuth, Ms. Edwards, and Mr. Pierluisi.

Committee on Small Business:Mr. Peters, Mr. Owens, and Mr. Keating.

Committee on Veterans’ Affairs:Mr. Donnelly of Indiana, Mr. Walz of Minnesota, Mr. Barrow, and Mr. Carnahan.

 
 
Lorraine C. Miller,Clerk.
